238 Ga. 406 (1977)
233 S.E.2d 378
MacDOUGALL
v.
STATE OF GEORGIA.
31797.
Supreme Court of Georgia.
Argued February 17, 1977.
Decided February 23, 1977.
Paul L. Hanes, for appellant.
Arthur K. Bolton, Attorney General, Don A. Langham, Deputy Assistant Attorney General, for appellee.
GUNTER, Justice.
This court granted applicant's petition for a writ of certiorari to review the decision and the judgment of the Court of Appeals in State of Ga. v. MacDougall, 139 Ga. App. 815 (229 SE2d 667) (1976).
The issues having been briefed and orally argued in this court, and after a review of the entire record, we conclude that the judgment of the Court of Appeals was correct and must be affirmed.
*407 Judgment affirmed. All the Justices concur, except Hill, J., who is disqualified.